Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
It is noted that claims 4, 7, 8 and 19-11 are improper multiple dependent claims, as a multiple dependent claim cannot depend from another multiple dependent claim.  These claims have been considered for the purpose of restriction.  However, correction is required prior to examination.
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claim(s) 1-4, 7 and 19-21, drawn to a Brassica juncea plant or part comprising a ROD1 knock-out gene.  Claim 7 and 19-21 are included to the extent that they depend on claim 1, classified in A01H 6/201.
II.  Claim(s) 5-7 and 19-21 drawn to a transgenic Brassica juncea plant or part comprising a chimeric gene that comprises a DNA encoding an RNA inhibitory to a ROD1 gene.  Claims 7 and 19-21 are included to the extent that they depend on claim 5, classified in A01H 6/201..
III.  Claim(s) 8, drawn to oil from a Brassica juncea plant, classified in C11C 3/00.
IV.  Claim(s) 9-10, drawn to a method of increasing the levels of C18:1 and/or decreasing the levels of saturated fatty acids in Brassica juncea seed oil by modulating a ROD1 gene by introducing into the plant DNA that yields an RNA inhibitory molecule to a ROD1 gene, classified in C12N 15/8218.
V.  Claim(s) 9 and 11, drawn to a method of increasing the levels of C18:1 and/or decreasing the levels of saturated fatty acids in Brassica juncea seed oil by modulating a ROD1 gene by mutating a plant and identifying a mutated ROD1 gene, classified in C12N 15/102.
VI.  Claim 12, drawn to a method of increasing the levels of C18:1 and/or decreasing the levels of saturated fatty acids in Brassica juncea seed oil by modulating a ROD1 gene by introducing a knock-out allele of a ROD1 gene, classified in C12N 15/8217.
VII.  Claim 13, drawn to a method to determine the presence or absence of a knock-out allele of a ROD1 gene in a biological sample by analyzing DNA, classified in C12N 15/09.
VIII.  Claim(s) 14, drawn to a kit for detection of a knock-out allele of a ROD1 gene in Brassica juncea comprising primer pairs, classified in C07H 21/04.
IX.  Claim 15 drawn to a method of determining the zygosity status of a mutant ROD1 allele, classified in C12N 15/10.
X.  Claim 16 drawn to a method for transferring a knock-out ROD1 allele from one Brassica juncea plant to another by crossing plants, classified in A01H 1/021
XI.  Claim 17 drawn to a chimeric gene comprising a promoter and a DNA that expresses an inhibitory RNA molecule to a ROD1 gene, classified in C12N 15/63.
Group XII, claim 18 drawn to a knock-out allele of a ROD1 gene, which is a mutant of the native allele, classified in C12N 15/102.

The inventions are independent or distinct, each from the other because:
Inventions   and   are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are:
Groups I and II are drawn to plants that differ in genotype and method of making, wherein Group I is drawn to a Brassica juncea plant having at least one ROD1 knock-out gene, while Group II is drawn to a Brassica juncea plant comprising a chimeric gene comprising a DNA that transcribes an RNA molecule inhibitory to a ROD1 gene.  And each is made by a different method and one does not require the other.  In addition, the plants of Groups I and II are biochemically and functionally distinct products from the genes of Groups XI and XII.
Group III is drawn to oil, which is a biochemically different product than the plants of groups I and II, and the genes of Groups XI and XII.  In addition, the oil of Group III does not constitute a special technical feature as the oil of Group III is anticipated by Yao et al (US Patent 7,423,198).  
Furthermore, the methods of Groups IV-X differ in components, steps and products, and one is not required by any of the others.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and the requirement for different searches, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662